IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JACK R. ARONS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5290

STATE OF FLORIDA,

     Appellee.
___________________________/

Opinion filed May 12, 2017.

An appeal from an order of the Leon County Circuit Court.
Frank E. Sheffield, Judge.

Jeffrey E. Lewis, Criminal Conflict & Civil Regional Counsel, Michael J. Titus,
Assistant Regional Conflict Counsel, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, MAKAR, and WINSOR, JJ., CONCUR.